Order denying motion to open default reversed on the law and facts, without costs; motion to open default granted, without costs, and judgment vacated upon condition that appellant within five days pay $25 costs, and upon the further condition that appellant within five days file a surety company undertaking in the sum of $1,500, conditioned to pay any judgment that plaintiff may obtain on a new trial. Appellant allowed twenty days in which to answer. No opinion. Blaekmar, P. J., Rich, Jaycox, Manning and Kelby, JJ., concur. Settle order on notice before Mr. Justice Kelby.